Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending. Claims 1, 3, 10, 12, 16, 19 and 20 are amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020 was filed before the mailing date of this final rejection. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 11/20/20 under Heading I, with respect to the claim objection of claim 20 has been considered and is persuasive. Applicant has amended the claim to be correctly dependent off of claim 19. Examiner has withdrawn the objection.
Applicant’s arguments, under heading II, with respect to the 112a rejection of Claims 1, 10 and 19 (and 2-9 and 11-18 and 20 by dependency) have been considered but are not persuasive.
Applicant argues that claim 1 has been amended to recite “determine a probability” instead of “produce electronic currents corresponding to a probability” and that the 112a rejection is rendered moot.
Examiner respectfully disagrees. The 112a written description rejection for the independent claims is not directed towards the ‘producing of electronic currents’ but determining a probability that the destination is within an area associated with the service provider terminal area based on the distribution model. The specification does not describe how
Applicant’s arguments, under heading III, with respect to the 112b rejection of claim 16 has been considered and is persuasive. Applicant has amended the claim to be correctly dependent off of claim 12. Examiner has withdrawn the rejection.
Applicant’s arguments, under heading IV, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 15-17, that the claimed invention is not directed to an abstract idea. Applicant argues, on page 17, that the features of the claim are not abstract when compared to example 39. Applicant further argues that the newly amended limitations cannot be practically performed in the human mind and do not recite certain methods of organizing human activity.
Examiner respectfully disagrees. The claimed invention is directed to an abstract idea. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making ride requests with a destination and identifying a driver who is associated with the area (e.g. familiarity or frequently traveled). Additionally, the limitations regarding training a distribution model using historical locations, obtaining an area associated with the service provider based on the distribution model and determining a probability that the destination is within the area associated with the service provider based on the model are, under broadest reasonable interpretation, mental processes. The limitations are analogous to concepts performed in the human mind (observation and evaluation). Furthermore, example 39 is not analogous to the present invention. Example 39 discusses applying transformations to digital facial images, creating training sets including a plurality of different types of images, training a neural network in a first stage, creating a second training set and training the network again with incorrect images. The present invention simply recites training a distribution model by adjusting parameter based on historical locations, which can be done in the mind (i.e. mental processes)


Examiner respectfully disagrees. The trained distribution model to determine whether a destination is with an area associate with a service provider falls under the abstract idea of mental processes. There is nothing that precludes this from being performed in the human mind. The displaying of locations falls under the abstract idea of certain methods of organizing human activity as it is part of the sales activity/interaction between people when scheduling a ride. The interface is considered “apply it” under Step 2A Prong Two because it is a generic computing component and recited at a high level of generality in the specification (par. 0062).
Applicant argues, on page 19, that the claims are analogous to example 37 and Core Wireless.
Examiner respectfully disagrees. Example 37 is considered eligible because it integrates the judicial exception into a practical application. The additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Similarly, Core Wireless was considered eligible because it improved upon conventional user interfaces to increase efficiency of using mobile devices.  In contrast, the present invention simply displays locations on an interface and is therefore considered “apply it” and does not integrate the judicial exception into a practical application.
Applicant argues, on page 20-22, that the claimed invention meets the improvements to another technology requirement. Applicant argues that provides a specific improvement over prior systems, resulting in the service requester only need to view the service provider(s) that is familiar with the destination of his/her service request on the interface when requesting a service.
Examiner respectfully disagrees. The alleged improvement is an improvement to the abstract idea and not an improvement to technology. It is important to keep in mind that an improvement in the 
Applicant’s arguments, under heading V, with respect to the 102 and 103 rejections are considered persuasive. Examiner has withdrawn the prior art rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 19 (and 2-9 and 11-18 and 20 by dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 10 and 19 claim to ‘determine a probability that the destination is within the area associated with the service provider terminal based on the distribution model’.
Examiner notes that generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)". Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.
The claim language of determining a probability that the destination is within the area associated with the service provider terminal based on the distribution model is generic claim language that does not satisfy the written description requirement and the disclosure does not satisfy the written description requirement, because Applicant has failed to sufficiently identify how a probability  that the destination is within the area associated with the service provider terminal based on the distribution model.
The specification, in paragraph 0049, states, “The probability determination module 330 may determine a probability that the destination included in the request of service is within the area associated with the service provider terminal based on the request of a service and the area associated with the service provider terminal. The probability may indicate the familiarity of the service provider with the destination of the request for the service. The probability may be a value ranged between 0 and 1, a percentage ranged between 0% and 100%, or the like, or any combination thereof. In some embodiments, when the probability is larger than a certain threshold, it is determined that the service 
Examiner notes that the specification fails to satisfy the written description requirement because it fails to support the scope of the genus claimed. There is no explanation as to how the probability determination module determines a probability that the destination included in the request of service is within the area associated with the service provider terminal. The specification states that probability may indicate familiarity, however, there is no explanation/algorithm as to how to measure the probability/familiarity even if it is now based off of the distribution model. 
Examiner notes when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court's grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (See MPEP 2161.01 )(I))
As such, the written description fails to reasonably convey to one skilled in the art, that the Applicant had possession of the invention at the time the application was filed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 10 and 19 are directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
Claim 1 is directed to a system of components to receive requests for transportation including a destination and identifying service providers who have some degree of association with the destination.
Claim 10 and 19 recites a series of steps to receive requests for transportation including a destination and identifying service providers who have some degree of association with the destination.
The limitation of Claim 1 recites:
A system configured to operate an ... on-demand transportation service ..., comprising: 
...; 
..., including a set of instructions; 
..., wherein when executing the instructions, ...is directed to: 
receive ... including a request for a service including a destination from a ... requester...; 
	obtain historical locations of a service provider...;
	use the historical locations of the service provider ... as training sets to train a distribution model by adjusting one or more parameters based on the historical locations of the service provider ...;
obtain ... including an area associated with the service provider ..., wherein the area is determined based on the distribution model representing distributed probability value of a plurality of locations; 
determine a probability that the destination is within the area associated with the service provider ... based on the distribution model; 
determine whether the probability that the destination is within the area associated with the service provider ... is larger than a threshold; 
in response to the determination that the probability that the destination is within the area associated with the service provider ... is larger than the threshold, 
identify the service provider ... as a candidate service provider ...;
obtain locations of the service requester ... and the candidate service provider ...; and
present locations of the service requester ... and the candidate service provider ...

The limitations of Claim 10 recites:
A method configured to operate an ... on-demand transportation service ..., ..., and a ... ..., comprising: 
receiving, ..., a request for a service including a destination from a service requester...;
obtaining historical locations of a service provider...;
using the historical locations of the service provider ... as training sets to train a distribution model by adjusting one or more parameters based on the historical locations of the service provider...;Preliminary Amendment 
Attorney Docket No.: 20615-0048US00obtaining, ..., an area associated with the service provider ..., wherein the area is determined based on the distribution model representing distributed probability value of a plurality of locations; 
determining a probability that the destination is within the area associated with the service provider ... based on the distribution model; 
determining, by the ..., whether the probability that the destination is within the area associated with the service provider ... is larger than a threshold; 
in response to the determination that the probability that the destination is within the area associated with the service provider ... is larger than the threshold, 
identifying, ..., the service provider ... as a candidate service provider ...;
obtaining locations of the service requester ... and the candidate service provider ...; and
presenting locations of the service requester ... and the candidate service provider ...

The limitations of Claim 19 recites:
..., the ... comprising instructions configured to operate an ... on-demand transportation service ..., ..., the instructions ... to perform operations of: 
receiving a request for a service including a destination from a service requester ...; 
obtaining historical locations of a service provider...;
using the historical locations of the service provider ... as training sets to train a distribution model by adjusting one or more parameters based on the historical locations of the service provider...;Preliminary Amendment 
obtaining an area associated with the service provider ..., wherein the area is determined based on the distribution model representing distributed probability value of a plurality of locations; 
determining a probability that the destination is within the area associated with the service provider ... based on the distribution model; 
determining whether the probability that the destination is within the area associated with the service provider ... is larger than a threshold; 
in response to the determination that the probability that the destination is within the area associated with the service provider terminal is larger than the threshold, 
identifying the service provider ... as a candidate service provider ...;
obtaining locations of the service requester ... and the candidate service provider ...; and
presenting locations of the service requester ... and the candidate service provider ...

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making ride requests with a destination and identifying a driver who is associated with the area (e.g. familiarity or frequently traveled). 
Additionally, the limitations regarding training a distribution model using historical locations, obtaining an area associated with the service provider based on the distribution model and determining a probability that the destination is within the area associated with the service provider based on the model are, under broadest reasonable interpretation, mental processes. The limitations are analogous to concepts performed in the human mind (observation and evaluation). 
The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Bus (Claim 1)
Online on demand transportation service (Claims 1 and 10 and 19)
Storage medium (Claims 1 and 10)
Logic Circuits (claims 1 and 10 and 19)
Electronic signals (Claim 1)
Electronic currents (Claims 1 and 10 and 19)
Service provider terminal (claims 1 and 10 and 19)
Electronic device (Claims 10 and 19)
Communication platform (Claim 10)
Network (Claim 10)
Non transitory storage medium (Claim 19)
Program product (Claim 19)
Service requester terminal (claims 1 and 10 and 19)
Interface of the service requester terminal (claims 1 and 10 and 19)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
Step 2B


Dependent Claims
Step 2A Prong One
Dependent claims 2-9, 11-18, and 20 further recite the same abstract ideas recited in Claim 1 and 10 and 19, respectively. They further limit the series of steps/system to make requests for transportation including a destination and identifying service providers who have some degree of association with the destination.
The following limitations further discuss the destination:
Claim 2: The system of claim 1, wherein the destination includes at least one of geographical coordinates or an address description.
Claim 11: The method of claim 10, wherein the destination includes at least one of geographical coordinates or an address description.  
Claim 20: The non-transitory computer readable medium of claim 19, wherein the destination includes at least one of geographical coordinates or an address description.
Claim 7: The system of claim 3, wherein the logic circuits are further directed to: 
obtain a longitude coordinate and a latitude coordinate of the destination; and 
determine the probability that the destination is within the area associated with the service provider ... based on the distribution model, the longitude coordinate of the destination, and the latitude coordinate of the destination.  
Claim 16: The method of claim 12, further comprising: 
obtaining a longitude coordinate and a latitude coordinate of the destination; and 
determining the probability that the destination is within the area associated with the service provider ... based on the distribution model, the longitude coordinate of the destination, and the latitude coordinate of the destination.  
The following limitations discuss historical locations and determining the area:
Claim 3: The system of claim 1, wherein ... are further directed to: 
obtain a plurality of historical locations associated with the service provider ...; 
determine the distribution model based on the plurality of historical locations; and 
determine the area associated with the service provider ... based on the distribution model.
Claim 12: The method of claim 10, further comprising: 
obtaining a plurality of historical locations associated with the service provider ...; 
determining the distribution model based on the plurality of historical locations; and 
determining the area associated with the service provider ... based on the distribution model.
Claim 4: The system of claim 3, wherein the plurality of historical locations includes a plurality of historical geographical coordinates of the service provider ...
Claim 13: The method of claim 12, wherein the plurality of historical locations includes a plurality of historical geographical coordinates of the service provider ...  
Claim 5: The system of claim 3, wherein the distribution model is a two- dimensional normal distribution function.  
Claim 14: The method of claim 12, wherein the distribution model is a two- dimensional normal distribution function.  
Claim 6: The system of claim 3, wherein the logic circuits are further directed to: 
determine a probability-dense region of the distribution model as the area associated with the service provider ...  
Claim 15: The method of claim 12, further comprising: 
determining a probability-dense region of the distribution model as the area associated with the service provider ...  
The following limitations discuss sending the request and selecting the service provider:
Claim 8: The system of claim 1, wherein the ... are further directed to: 
send the request for the service to the candidate service provider ...  
Claim 17: The method of claim 10, further comprising: 
sending the request for the service to the candidate service provider ...  
Claim 9: The system of claim 1, wherein the ... are further directed to: 
determine a plurality of candidate service provider ..., wherein each of the plurality of candidate service provider ... has an area, and a probability that the destination is within the area is larger than the threshold; 
determine, among the plurality of candidate service provider ..., a target service provider ... associated with a significant area that has a maximal probability that the destination is within the significant area; and 
send the request for the service to the target service provider ...
Claim 18: The method of claim 10, further comprising:
determine a plurality of candidate service provider ..., wherein each of the plurality of candidate service provider ... has an area, and a probability that the destination is within the area is larger than the threshold; 
determining, among the plurality of candidate service provider ..., a target service provider ... associated with a significant area that has a maximal probability that the destination is within the significant area; and 
sending the request for the service to the target service provider ...  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making ride requests with a destination and identifying a driver who is associated with the area (e.g. familiarity or frequently traveled). The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Logic circuits (claims 3, 6-9)
Service provider terminal (claims 3-4, 6-9, 12-13, 15-18)
Non transitory computer readable medium (claim 20)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Novelty/Non-Obviousness
The closest prior art of record is:
Magazinik (US 2017/0052034 A1)
Zhong (US 7840319 B2)
Panahandeh (US 20170254660 A1)
Zhang (US 2018/00850879 A1)
"Driver's requirements for route guidance" Bonsall, August 2002, IEEE (Year: 2002)

Magazinik teaches a request from a user terminal including a destination. Magazinik teaches receiving a destination from the driver (i.e. service provider) such as their home. Magazinik teaches that drivers are then matched with riders based on their intended destination location (e.g. near home, an area they are familiar with). Magazinik teaches that the server will not match requests that do not conform to the driver destination information. Therefore, the probability/threshold is a 0 (does not conform or 100 (does conform). 
While Magazinik teaches allowing the driver to indicate a destination location and teaches historical passenger data, it does not teach obtaining historical locations of a service provider terminal, using the historical locations of the service provider terminal as training sets to train a distribution model, determining an area associated with the driver based on the distribution model representing distributing probability value of a plurality of locations, and determining a probability that destination is within the area associated with the service provider based on the distribution model.
Zhong teaches a driver performance level associated with a high visit frequency and high driver familiarity. Historical cell visit data is used to show which drivers have better performance and are more familiar with certain areas. Zhong teaches a prediction model on the improved performance of a driver within a cell, which is based upon the probability (i.e. frequency) of that driver visiting the cell (e.g. more frequency of visits means a better performance while a lower  frequency means forgetting the route/area and a lower performance).
However, Zhong does not teach using historical locations of the service provider terminal as training sets to train a distribution model, obtaining an area associated with the service provider based on the distribution model representing distributed probability value, and determining a probability that the destination is within the area associated with the service provider terminal based on the distribution model.

Zhang teaches the storing of models that may be used to assign probabilities and expected values to possible transitions between geographical regions. Training data is generated and trained based on the historical trends of riders and drivers. Models are also trained using past service data about the likelihood (i.e. probability) of a service request occurring within a region at a certain time and destination locations associated with service in a region. However it is not considered suitable prior art due to the filing date.
Bonsall teaches and effectiveness of using dynamic route guidance for driver. Drivers in certain areas felt that they were able to find alternate route in areas they were familiar with when their usual route was jammed.  However, it does not teach the limitations the independent claims as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628